Exhibit ITEM 6.SELECTED FINANCIAL DATA Financial Summary (Dollars and shares in millions, except per share amounts) Ten Months Ended December 31, Two Months Ended February 29, Twelve Months Ended December 31, 2008 2008 2007 2006 2005 2004 Operating Results: Net Sales $ 1,775 $ 335 $ 1,643 $ 1,064 $ 1,003 $ 941 Gross Profit 367 94 383 271 219 168 As percent of net sales 21 % 28 % 23 % 25 % 22 % 18 % Operating Income (Loss)(1) 115 49 141 69 19 (21 ) As percent of net sales 6 % 15 % 9 % 6 % 2 % (2 )% Income (Loss) from Continuing Operations Before Income Tax
